Title: From Alexander Hamilton to Samuel Hodgdon, 21 May 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York May 21. 1799
          
          I have received from Mr Banger a letter of the 13. instant inclosing a return of Cloathing in the Store at Philada. I would wish that the returns may in future designate the supplies from time to time furnished to the troops particularising the Corps—
          
            A H
          
          Saml. Hodgdon Esqr.
          
            Let the next return shew what has been heretofore furnished to the twelve additional Regiments—
          
        